191 F.3d 911 (8th Cir. 1999)
Deborah Wilson, Appellant,v.Rental Research Services, Inc., a Minnesota corporation, Appellees.
No. 97-4386
United States Court of Appeals, Eighth Circuit
July 16, 1999

Appeal from the Unites States District Court for the District of Minnesota.
Prior report: 165 F.3d 642
ORDER
Appellees' petition for rehearing has been considered by the Court en banc and is granted.  The opinion and judgment of the court entered on January 19, 1999, are vacated.


1
The case is set for oral argument before the court en banc at St. Louis, Missouri, September 13, 1999, at 10:00 a.m. Each party is allotted twenty (20) minutes argument per side.